Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 1 of 202
                 Case: 20-10327 Date Filed:
                                      (1 of 9)
                                            02/26/2020 Page: 1 of 1


                            UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT
                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303

  David J. Smith                                                                      For rules and forms visit
  Clerk of Court                                                                      www.ca11.uscourts.gov


                                          February 26, 2020                                            vk

   Clerk - Southern District of Florida
   U.S. District Court                                                               Feb 26, 2020
   400 N MIAMI AVE
   MIAMI, FL 33128-1810
                                                                                                          Miami

   Appeal Number: 20-10327-E
   Case Style: In re: Roy Belfast, Jr.
   District Court Docket No: 1:06-cr-20758-CMA-1

   The enclosed order has been entered. No further action will be taken in this matter.

   Sincerely,

   DAVID J. SMITH, Clerk of Court

   Reply to: Gloria M. Powell, E/caw
   Phone #: (404) 335-6184

   Enclosure(s)

                                                                 DIS-4 Multi-purpose dismissal letter
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 2 of 202
                 Case: 20-10327 Date Filed:
                                      (2 of 9)
                                            02/26/2020 Page: 1 of 8
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 3 of 202
                 Case: 20-10327 Date Filed:
                                      (3 of 9)
                                            02/26/2020 Page: 2 of 8
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 4 of 202
                 Case: 20-10327 Date Filed:
                                      (4 of 9)
                                            02/26/2020 Page: 3 of 8
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 5 of 202
                 Case: 20-10327 Date Filed:
                                      (5 of 9)
                                            02/26/2020 Page: 4 of 8
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 6 of 202
                 Case: 20-10327 Date Filed:
                                      (6 of 9)
                                            02/26/2020 Page: 5 of 8
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 7 of 202
                 Case: 20-10327 Date Filed:
                                      (7 of 9)
                                            02/26/2020 Page: 6 of 8
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 8 of 202
                 Case: 20-10327 Date Filed:
                                      (8 of 9)
                                            02/26/2020 Page: 7 of 8
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 9 of 202
                 Case: 20-10327 Date Filed:
                                      (9 of 9)
                                            02/26/2020 Page: 8 of 8
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 10 of 202
                 Case: 20-10327 Date Filed:
                                     (1 of 193)
                                            01/27/2020 Page: 1 of 18
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 11 of 202
                 Case: 20-10327 Date Filed:
                                     (2 of 193)
                                            01/27/2020 Page: 2 of 18
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 12 of 202
                 Case: 20-10327 Date Filed:
                                     (3 of 193)
                                            01/27/2020 Page: 3 of 18
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 13 of 202
                 Case: 20-10327 Date Filed:
                                     (4 of 193)
                                            01/27/2020 Page: 4 of 18
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 14 of 202
                 Case: 20-10327 Date Filed:
                                     (5 of 193)
                                            01/27/2020 Page: 5 of 18
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 15 of 202
                 Case: 20-10327 Date Filed:
                                     (6 of 193)
                                            01/27/2020 Page: 6 of 18
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 16 of 202
                 Case: 20-10327 Date Filed:
                                     (7 of 193)
                                            01/27/2020 Page: 7 of 18
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 17 of 202
                 Case: 20-10327 Date Filed:
                                     (8 of 193)
                                            01/27/2020 Page: 8 of 18
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 18 of 202
                 Case: 20-10327 Date Filed:
                                     (9 of 193)
                                            01/27/2020 Page: 9 of 18
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 19 of 202
                Case: 20-10327 Date Filed:
                                    (10 of 01/27/2020
                                           193)       Page: 10 of 18
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 20 of 202
                Case: 20-10327 Date Filed:
                                    (11 of 01/27/2020
                                           193)       Page: 11 of 18
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 21 of 202
                Case: 20-10327 Date Filed:
                                    (12 of 01/27/2020
                                           193)       Page: 12 of 18
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 22 of 202
                Case: 20-10327 Date Filed:
                                    (13 of 01/27/2020
                                           193)       Page: 13 of 18
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 23 of 202
                Case: 20-10327 Date Filed:
                                    (14 of 01/27/2020
                                           193)       Page: 14 of 18
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 24 of 202
                Case: 20-10327 Date Filed:
                                    (15 of 01/27/2020
                                           193)       Page: 15 of 18
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 25 of 202
                Case: 20-10327 Date Filed:
                                    (16 of 01/27/2020
                                           193)       Page: 16 of 18
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 26 of 202
                Case: 20-10327 Date Filed:
                                    (17 of 01/27/2020
                                           193)       Page: 17 of 18
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 27 of 202
                Case: 20-10327 Date Filed:
                                    (18 of 01/27/2020
                                           193)       Page: 18 of 18
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 28 of 202
                Case: 20-10327 Date Filed:
                                    (19 of 01/27/2020
                                           193)       Page: 1 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 29 of 202
                Case: 20-10327 Date Filed:
                                    (20 of 01/27/2020
                                           193)       Page: 2 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 30 of 202
                Case: 20-10327 Date Filed:
                                    (21 of 01/27/2020
                                           193)       Page: 3 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 31 of 202
                Case: 20-10327 Date Filed:
                                    (22 of 01/27/2020
                                           193)       Page: 4 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 32 of 202
                Case: 20-10327 Date Filed:
                                    (23 of 01/27/2020
                                           193)       Page: 5 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 33 of 202
                Case: 20-10327 Date Filed:
                                    (24 of 01/27/2020
                                           193)       Page: 6 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 34 of 202
                Case: 20-10327 Date Filed:
                                    (25 of 01/27/2020
                                           193)       Page: 7 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 35 of 202
                Case: 20-10327 Date Filed:
                                    (26 of 01/27/2020
                                           193)       Page: 8 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 36 of 202
                Case: 20-10327 Date Filed:
                                    (27 of 01/27/2020
                                           193)       Page: 9 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 37 of 202
                Case: 20-10327 Date Filed:
                                     (28 of01/27/2020
                                            193)      Page: 10 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 38 of 202
                Case: 20-10327 Date Filed:
                                     (29 of01/27/2020
                                            193)      Page: 11 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 39 of 202
                Case: 20-10327 Date Filed:
                                     (30 of01/27/2020
                                            193)      Page: 12 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 40 of 202
                Case: 20-10327 Date Filed:
                                     (31 of01/27/2020
                                            193)      Page: 13 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 41 of 202
                Case: 20-10327 Date Filed:
                                     (32 of01/27/2020
                                            193)      Page: 14 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 42 of 202
                Case: 20-10327 Date Filed:
                                     (33 of01/27/2020
                                            193)      Page: 15 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 43 of 202
                Case: 20-10327 Date Filed:
                                     (34 of01/27/2020
                                            193)      Page: 16 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 44 of 202
                Case: 20-10327 Date Filed:
                                     (35 of01/27/2020
                                            193)      Page: 17 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 45 of 202
                Case: 20-10327 Date Filed:
                                     (36 of01/27/2020
                                            193)      Page: 18 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 46 of 202
                Case: 20-10327 Date Filed:
                                     (37 of01/27/2020
                                            193)      Page: 19 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 47 of 202
                Case: 20-10327 Date Filed:
                                     (38 of01/27/2020
                                            193)      Page: 20 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 48 of 202
                Case: 20-10327 Date Filed:
                                     (39 of01/27/2020
                                            193)      Page: 21 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 49 of 202
                Case: 20-10327 Date Filed:
                                     (40 of01/27/2020
                                            193)      Page: 22 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 50 of 202
                Case: 20-10327 Date Filed:
                                     (41 of01/27/2020
                                            193)      Page: 23 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 51 of 202
                Case: 20-10327 Date Filed:
                                     (42 of01/27/2020
                                            193)      Page: 24 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 52 of 202
                Case: 20-10327 Date Filed:
                                     (43 of01/27/2020
                                            193)      Page: 25 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 53 of 202
                Case: 20-10327 Date Filed:
                                     (44 of01/27/2020
                                            193)      Page: 26 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 54 of 202
                Case: 20-10327 Date Filed:
                                     (45 of01/27/2020
                                            193)      Page: 27 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 55 of 202
                Case: 20-10327 Date Filed:
                                     (46 of01/27/2020
                                            193)      Page: 28 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 56 of 202
                Case: 20-10327 Date Filed:
                                     (47 of01/27/2020
                                            193)      Page: 29 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 57 of 202
                Case: 20-10327 Date Filed:
                                     (48 of01/27/2020
                                            193)      Page: 30 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 58 of 202
                Case: 20-10327 Date Filed:
                                     (49 of01/27/2020
                                            193)      Page: 31 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 59 of 202
                Case: 20-10327 Date Filed:
                                     (50 of01/27/2020
                                            193)      Page: 32 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 60 of 202
                Case: 20-10327 Date Filed:
                                     (51 of01/27/2020
                                            193)      Page: 33 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 61 of 202
                Case: 20-10327 Date Filed:
                                     (52 of01/27/2020
                                            193)      Page: 34 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 62 of 202
                Case: 20-10327 Date Filed:
                                     (53 of01/27/2020
                                            193)      Page: 35 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 63 of 202
                Case: 20-10327 Date Filed:
                                     (54 of01/27/2020
                                            193)      Page: 36 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 64 of 202
                Case: 20-10327 Date Filed:
                                     (55 of01/27/2020
                                            193)      Page: 37 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 65 of 202
                Case: 20-10327 Date Filed:
                                     (56 of01/27/2020
                                            193)      Page: 38 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 66 of 202
                Case: 20-10327 Date Filed:
                                     (57 of01/27/2020
                                            193)      Page: 39 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 67 of 202
                Case: 20-10327 Date Filed:
                                     (58 of01/27/2020
                                            193)      Page: 40 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 68 of 202
                Case: 20-10327 Date Filed:
                                     (59 of01/27/2020
                                            193)      Page: 41 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 69 of 202
                Case: 20-10327 Date Filed:
                                     (60 of01/27/2020
                                            193)      Page: 42 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 70 of 202
                Case: 20-10327 Date Filed:
                                     (61 of01/27/2020
                                            193)      Page: 43 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 71 of 202
                Case: 20-10327 Date Filed:
                                     (62 of01/27/2020
                                            193)      Page: 44 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 72 of 202
                Case: 20-10327 Date Filed:
                                     (63 of01/27/2020
                                            193)      Page: 45 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 73 of 202
                Case: 20-10327 Date Filed:
                                     (64 of01/27/2020
                                            193)      Page: 46 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 74 of 202
                Case: 20-10327 Date Filed:
                                     (65 of01/27/2020
                                            193)      Page: 47 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 75 of 202
                Case: 20-10327 Date Filed:
                                     (66 of01/27/2020
                                            193)      Page: 48 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 76 of 202
                Case: 20-10327 Date Filed:
                                     (67 of01/27/2020
                                            193)      Page: 49 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 77 of 202
                Case: 20-10327 Date Filed:
                                     (68 of01/27/2020
                                            193)      Page: 50 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 78 of 202
                Case: 20-10327 Date Filed:
                                     (69 of01/27/2020
                                            193)      Page: 51 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 79 of 202
                Case: 20-10327 Date Filed:
                                     (70 of01/27/2020
                                            193)      Page: 52 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 80 of 202
                Case: 20-10327 Date Filed:
                                     (71 of01/27/2020
                                            193)      Page: 53 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 81 of 202
                Case: 20-10327 Date Filed:
                                     (72 of01/27/2020
                                            193)      Page: 54 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 82 of 202
                Case: 20-10327 Date Filed:
                                     (73 of01/27/2020
                                            193)      Page: 55 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 83 of 202
                Case: 20-10327 Date Filed:
                                     (74 of01/27/2020
                                            193)      Page: 56 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 84 of 202
                Case: 20-10327 Date Filed:
                                     (75 of01/27/2020
                                            193)      Page: 57 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 85 of 202
                Case: 20-10327 Date Filed:
                                     (76 of01/27/2020
                                            193)      Page: 58 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 86 of 202
                Case: 20-10327 Date Filed:
                                     (77 of01/27/2020
                                            193)      Page: 59 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 87 of 202
                Case: 20-10327 Date Filed:
                                     (78 of01/27/2020
                                            193)      Page: 60 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 88 of 202
                Case: 20-10327 Date Filed:
                                     (79 of01/27/2020
                                            193)      Page: 61 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 89 of 202
                Case: 20-10327 Date Filed:
                                     (80 of01/27/2020
                                            193)      Page: 62 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 90 of 202
                Case: 20-10327 Date Filed:
                                     (81 of01/27/2020
                                            193)      Page: 63 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 91 of 202
                Case: 20-10327 Date Filed:
                                     (82 of01/27/2020
                                            193)      Page: 64 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 92 of 202
                Case: 20-10327 Date Filed:
                                     (83 of01/27/2020
                                            193)      Page: 65 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 93 of 202
                Case: 20-10327 Date Filed:
                                     (84 of01/27/2020
                                            193)      Page: 66 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 94 of 202
                Case: 20-10327 Date Filed:
                                     (85 of01/27/2020
                                            193)      Page: 67 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 95 of 202
                Case: 20-10327 Date Filed:
                                     (86 of01/27/2020
                                            193)      Page: 68 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 96 of 202
                Case: 20-10327 Date Filed:
                                     (87 of01/27/2020
                                            193)      Page: 69 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 97 of 202
                Case: 20-10327 Date Filed:
                                     (88 of01/27/2020
                                            193)      Page: 70 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 98 of 202
                Case: 20-10327 Date Filed:
                                     (89 of01/27/2020
                                            193)      Page: 71 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 99 of 202
                Case: 20-10327 Date Filed:
                                     (90 of01/27/2020
                                            193)      Page: 72 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 100 of 202
                Case: 20-10327 Date Filed:
                                     (91 of01/27/2020
                                            193)      Page: 73 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 101 of 202
                Case: 20-10327 Date Filed:
                                     (92 of01/27/2020
                                            193)      Page: 74 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 102 of 202
                Case: 20-10327 Date Filed:
                                     (93 of01/27/2020
                                            193)      Page: 75 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 103 of 202
                Case: 20-10327 Date Filed:
                                     (94 of01/27/2020
                                            193)      Page: 76 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 104 of 202
                Case: 20-10327 Date Filed:
                                     (95 of01/27/2020
                                            193)      Page: 77 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 105 of 202
                Case: 20-10327 Date Filed:
                                     (96 of01/27/2020
                                            193)      Page: 78 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 106 of 202
                Case: 20-10327 Date Filed:
                                     (97 of01/27/2020
                                            193)      Page: 79 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 107 of 202
                Case: 20-10327 Date Filed:
                                     (98 of01/27/2020
                                            193)      Page: 80 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 108 of 202
                Case: 20-10327 Date Filed:
                                     (99 of01/27/2020
                                            193)      Page: 81 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 109 of 202
                Case: 20-10327 Date Filed:
                                    (100 of01/27/2020
                                            193)      Page: 82 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 110 of 202
                Case: 20-10327 Date Filed:
                                    (101 of01/27/2020
                                            193)      Page: 83 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 111 of 202
                Case: 20-10327 Date Filed:
                                    (102 of01/27/2020
                                            193)      Page: 84 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 112 of 202
                Case: 20-10327 Date Filed:
                                    (103 of01/27/2020
                                            193)      Page: 85 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 113 of 202
                Case: 20-10327 Date Filed:
                                    (104 of01/27/2020
                                            193)      Page: 86 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 114 of 202
                Case: 20-10327 Date Filed:
                                    (105 of01/27/2020
                                            193)      Page: 87 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 115 of 202
                Case: 20-10327 Date Filed:
                                    (106 of01/27/2020
                                            193)      Page: 88 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 116 of 202
                Case: 20-10327 Date Filed:
                                    (107 of01/27/2020
                                            193)      Page: 89 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 117 of 202
                Case: 20-10327 Date Filed:
                                    (108 of01/27/2020
                                            193)      Page: 90 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 118 of 202
                Case: 20-10327 Date Filed:
                                    (109 of01/27/2020
                                            193)      Page: 91 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 119 of 202
                Case: 20-10327 Date Filed:
                                    (110 of01/27/2020
                                            193)      Page: 92 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 120 of 202
                Case: 20-10327 Date Filed:
                                    (111 of01/27/2020
                                            193)      Page: 93 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 121 of 202
                Case: 20-10327 Date Filed:
                                    (112 of01/27/2020
                                            193)      Page: 94 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 122 of 202
                Case: 20-10327 Date Filed:
                                    (113 of01/27/2020
                                            193)      Page: 95 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 123 of 202
                Case: 20-10327 Date Filed:
                                    (114 of01/27/2020
                                            193)      Page: 96 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 124 of 202
                Case: 20-10327 Date Filed:
                                    (115 of01/27/2020
                                            193)      Page: 97 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 125 of 202
                Case: 20-10327 Date Filed:
                                    (116 of01/27/2020
                                            193)      Page: 98 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 126 of 202
                Case: 20-10327 Date Filed:
                                    (117 of01/27/2020
                                            193)      Page: 99 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 127 of 202
                Case: 20-10327 Date Filed:
                                     (118 of
                                           01/27/2020
                                             193)     Page: 100 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 128 of 202
                Case: 20-10327 Date Filed:
                                     (119 of
                                           01/27/2020
                                             193)     Page: 101 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 129 of 202
                Case: 20-10327 Date Filed:
                                     (120 of
                                           01/27/2020
                                             193)     Page: 102 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 130 of 202
                Case: 20-10327 Date Filed:
                                     (121 of
                                           01/27/2020
                                             193)     Page: 103 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 131 of 202
                Case: 20-10327 Date Filed:
                                     (122 of
                                           01/27/2020
                                             193)     Page: 104 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 132 of 202
                Case: 20-10327 Date Filed:
                                     (123 of
                                           01/27/2020
                                             193)     Page: 105 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 133 of 202
                Case: 20-10327 Date Filed:
                                     (124 of
                                           01/27/2020
                                             193)     Page: 106 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 134 of 202
                Case: 20-10327 Date Filed:
                                     (125 of
                                           01/27/2020
                                             193)     Page: 107 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 135 of 202
                Case: 20-10327 Date Filed:
                                     (126 of
                                           01/27/2020
                                             193)     Page: 108 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 136 of 202
                Case: 20-10327 Date Filed:
                                     (127 of
                                           01/27/2020
                                             193)     Page: 109 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 137 of 202
                Case: 20-10327 Date Filed:
                                     (128 of
                                           01/27/2020
                                             193)     Page: 110 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 138 of 202
                Case: 20-10327 Date Filed:
                                     (129 of
                                           01/27/2020
                                             193)     Page: 111 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 139 of 202
                Case: 20-10327 Date Filed:
                                     (130 of
                                           01/27/2020
                                             193)     Page: 112 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 140 of 202
                Case: 20-10327 Date Filed:
                                     (131 of
                                           01/27/2020
                                             193)     Page: 113 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 141 of 202
                Case: 20-10327 Date Filed:
                                     (132 of
                                           01/27/2020
                                             193)     Page: 114 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 142 of 202
                Case: 20-10327 Date Filed:
                                     (133 of
                                           01/27/2020
                                             193)     Page: 115 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 143 of 202
                Case: 20-10327 Date Filed:
                                     (134 of
                                           01/27/2020
                                             193)     Page: 116 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 144 of 202
                Case: 20-10327 Date Filed:
                                     (135 of
                                           01/27/2020
                                             193)     Page: 117 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 145 of 202
                Case: 20-10327 Date Filed:
                                     (136 of
                                           01/27/2020
                                             193)     Page: 118 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 146 of 202
                Case: 20-10327 Date Filed:
                                     (137 of
                                           01/27/2020
                                             193)     Page: 119 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 147 of 202
                Case: 20-10327 Date Filed:
                                     (138 of
                                           01/27/2020
                                             193)     Page: 120 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 148 of 202
                Case: 20-10327 Date Filed:
                                     (139 of
                                           01/27/2020
                                             193)     Page: 121 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 149 of 202
                Case: 20-10327 Date Filed:
                                     (140 of
                                           01/27/2020
                                             193)     Page: 122 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 150 of 202
                Case: 20-10327 Date Filed:
                                     (141 of
                                           01/27/2020
                                             193)     Page: 123 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 151 of 202
                Case: 20-10327 Date Filed:
                                     (142 of
                                           01/27/2020
                                             193)     Page: 124 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 152 of 202
                Case: 20-10327 Date Filed:
                                     (143 of
                                           01/27/2020
                                             193)     Page: 125 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 153 of 202
                Case: 20-10327 Date Filed:
                                     (144 of
                                           01/27/2020
                                             193)     Page: 126 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 154 of 202
                Case: 20-10327 Date Filed:
                                     (145 of
                                           01/27/2020
                                             193)     Page: 127 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 155 of 202
                Case: 20-10327 Date Filed:
                                     (146 of
                                           01/27/2020
                                             193)     Page: 128 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 156 of 202
                Case: 20-10327 Date Filed:
                                     (147 of
                                           01/27/2020
                                             193)     Page: 129 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 157 of 202
                Case: 20-10327 Date Filed:
                                     (148 of
                                           01/27/2020
                                             193)     Page: 130 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 158 of 202
                Case: 20-10327 Date Filed:
                                     (149 of
                                           01/27/2020
                                             193)     Page: 131 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 159 of 202
                Case: 20-10327 Date Filed:
                                     (150 of
                                           01/27/2020
                                             193)     Page: 132 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 160 of 202
                Case: 20-10327 Date Filed:
                                     (151 of
                                           01/27/2020
                                             193)     Page: 133 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 161 of 202
                Case: 20-10327 Date Filed:
                                     (152 of
                                           01/27/2020
                                             193)     Page: 134 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 162 of 202
                Case: 20-10327 Date Filed:
                                     (153 of
                                           01/27/2020
                                             193)     Page: 135 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 163 of 202
                Case: 20-10327 Date Filed:
                                     (154 of
                                           01/27/2020
                                             193)     Page: 136 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 164 of 202
                Case: 20-10327 Date Filed:
                                     (155 of
                                           01/27/2020
                                             193)     Page: 137 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 165 of 202
                Case: 20-10327 Date Filed:
                                     (156 of
                                           01/27/2020
                                             193)     Page: 138 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 166 of 202
                Case: 20-10327 Date Filed:
                                     (157 of
                                           01/27/2020
                                             193)     Page: 139 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 167 of 202
                Case: 20-10327 Date Filed:
                                     (158 of
                                           01/27/2020
                                             193)     Page: 140 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 168 of 202
                Case: 20-10327 Date Filed:
                                     (159 of
                                           01/27/2020
                                             193)     Page: 141 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 169 of 202
                Case: 20-10327 Date Filed:
                                     (160 of
                                           01/27/2020
                                             193)     Page: 142 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 170 of 202
                Case: 20-10327 Date Filed:
                                     (161 of
                                           01/27/2020
                                             193)     Page: 143 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 171 of 202
                Case: 20-10327 Date Filed:
                                     (162 of
                                           01/27/2020
                                             193)     Page: 144 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 172 of 202
                Case: 20-10327 Date Filed:
                                     (163 of
                                           01/27/2020
                                             193)     Page: 145 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 173 of 202
                Case: 20-10327 Date Filed:
                                     (164 of
                                           01/27/2020
                                             193)     Page: 146 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 174 of 202
                Case: 20-10327 Date Filed:
                                     (165 of
                                           01/27/2020
                                             193)     Page: 147 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 175 of 202
                Case: 20-10327 Date Filed:
                                     (166 of
                                           01/27/2020
                                             193)     Page: 148 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 176 of 202
                Case: 20-10327 Date Filed:
                                     (167 of
                                           01/27/2020
                                             193)     Page: 149 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 177 of 202
                Case: 20-10327 Date Filed:
                                     (168 of
                                           01/27/2020
                                             193)     Page: 150 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 178 of 202
                Case: 20-10327 Date Filed:
                                     (169 of
                                           01/27/2020
                                             193)     Page: 151 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 179 of 202
                Case: 20-10327 Date Filed:
                                     (170 of
                                           01/27/2020
                                             193)     Page: 152 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 180 of 202
                Case: 20-10327 Date Filed:
                                     (171 of
                                           01/27/2020
                                             193)     Page: 153 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 181 of 202
                Case: 20-10327 Date Filed:
                                     (172 of
                                           01/27/2020
                                             193)     Page: 154 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 182 of 202
                Case: 20-10327 Date Filed:
                                     (173 of
                                           01/27/2020
                                             193)     Page: 155 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 183 of 202
                Case: 20-10327 Date Filed:
                                     (174 of
                                           01/27/2020
                                             193)     Page: 156 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 184 of 202
                Case: 20-10327 Date Filed:
                                     (175 of
                                           01/27/2020
                                             193)     Page: 157 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 185 of 202
                Case: 20-10327 Date Filed:
                                     (176 of
                                           01/27/2020
                                             193)     Page: 158 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 186 of 202
                Case: 20-10327 Date Filed:
                                     (177 of
                                           01/27/2020
                                             193)     Page: 159 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 187 of 202
                Case: 20-10327 Date Filed:
                                     (178 of
                                           01/27/2020
                                             193)     Page: 160 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 188 of 202
                Case: 20-10327 Date Filed:
                                     (179 of
                                           01/27/2020
                                             193)     Page: 161 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 189 of 202
                Case: 20-10327 Date Filed:
                                     (180 of
                                           01/27/2020
                                             193)     Page: 162 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 190 of 202
                Case: 20-10327 Date Filed:
                                     (181 of
                                           01/27/2020
                                             193)     Page: 163 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 191 of 202
                Case: 20-10327 Date Filed:
                                     (182 of
                                           01/27/2020
                                             193)     Page: 164 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 192 of 202
                Case: 20-10327 Date Filed:
                                     (183 of
                                           01/27/2020
                                             193)     Page: 165 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 193 of 202
                Case: 20-10327 Date Filed:
                                     (184 of
                                           01/27/2020
                                             193)     Page: 166 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 194 of 202
                Case: 20-10327 Date Filed:
                                     (185 of
                                           01/27/2020
                                             193)     Page: 167 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 195 of 202
                Case: 20-10327 Date Filed:
                                     (186 of
                                           01/27/2020
                                             193)     Page: 168 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 196 of 202
                Case: 20-10327 Date Filed:
                                     (187 of
                                           01/27/2020
                                             193)     Page: 169 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 197 of 202
                Case: 20-10327 Date Filed:
                                     (188 of
                                           01/27/2020
                                             193)     Page: 170 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 198 of 202
                Case: 20-10327 Date Filed:
                                     (189 of
                                           01/27/2020
                                             193)     Page: 171 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 199 of 202
                Case: 20-10327 Date Filed:
                                     (190 of
                                           01/27/2020
                                             193)     Page: 172 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 200 of 202
                Case: 20-10327 Date Filed:
                                     (191 of
                                           01/27/2020
                                             193)     Page: 173 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 201 of 202
                Case: 20-10327 Date Filed:
                                     (192 of
                                           01/27/2020
                                             193)     Page: 174 of 175
Case 1:20-cv-20385-CMA Document 8 Entered on FLSD Docket 03/02/2020 Page 202 of 202
                Case: 20-10327 Date Filed:
                                     (193 of
                                           01/27/2020
                                             193)     Page: 175 of 175
